Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, a similar issue was stated also in the previous office action dated 6/8/21. Applicant amended claim to remedy 112 issue but clarity is still an issue with the new amended claim. Claim 17 recites “moving the first and second cutting tools and the first and second forming tools radially inwards to disengage the tools from the cutting and forming points of engagement respectively, engaging the first and second cutting tools and the first and second forming tools at the cutting and forming points of engagements respectively followed by moving the first and second cutting tools and the first and second forming tools radially outwards and simultaneously cutting and forming of the brake surfaces”. The claim as claimed is unclear. It appears as though the steps want “disengagement from “the cutting and forming points of engagement respectively” by moving inwards and then immediately after engage at the same spot, i.e. engage with “the cutting and forming points of engagement respectively”. This is unclear since the moving inward already disengaged the tools and how and why are they engaged back after the movement had already taken the tools away from the “the cutting and forming points of engagement respectively”.

Claim Objections
Claims 13 and 16 and 18 are objected to because of the following informalities:  
Claim 13, page 4, line 8 recites “and”. Given that claim 13 gives an alternative between two options (i.e. option 1: page 3, last line through page 4, lines 1-3, followed by the word “or” (page 4, line 3, last word) and option 2: page 4, lines 4-7), said recited word “and” on page 4 line 8, has no relevance. Examiner suggests removing said term “and”.
Claim 16, page 5, line 18 recites “continued”. Examiner suggests exchanging the term with “continuing the”
Claim 18 recites “continued”. Examiner suggests exchanging the term with “continuing the”


Allowable Subject Matter
Claims 13-20 are allowed.
Please note: the above 112 rejection and objections have to be resolved before issue is granted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/4/21